Citation Nr: 1011781	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-09 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
throat injury.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for residuals of a 
throat injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1939 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office  (RO) in 
St. Petersburg, Florida, which denied the claimed benefits.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A 
transcript of the hearing has been associated with the claims 
file.  The Veteran also submitted additional evidence 
accompanied by an appropriate waiver of RO consideration.  
Therefore, the Board will proceed.

The issues of entitlement to service connection for residuals 
of a head injury and residuals of a throat injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran did not appeal a September 2004 rating 
decision which denied service connection for residuals of a 
head injury and residuals of a throat injury.

2.  Evidence received since the September 2004 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
residuals of a head injury and raises a reasonable 
possibility of substantiating the claim.

3.  Evidence received since the September 2004 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
residuals of a throat injury and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied the 
Veteran's claims for service connection for residuals of a 
head injury and residuals of a throat injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a head injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a throat 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in May 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria in addition to the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in May 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Veteran's VA treatment records, private treatment 
records, lay statements, and hearing transcript have been 
associated with the claims file.  The Veteran's service 
treatment records have also been associated with the claims 
file.  However, as discussed below, records prior to May 1942 
are not available.  The Board is mindful that, in a case such 
as this, where complete service treatment records and service 
personnel records are unavailable, there is a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (the Court declined to apply an 'adverse 
presumption' where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).

The Veteran has not been afforded a VA examination with 
respect to his claims for residuals of a head injury and 
residuals of a throat injury.  However, as discussed in the 
REMAND section below, the Board has concluded that such 
examinations are warranted.



B.  Law and Analysis

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  In addition, service connection 
may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2009).  Thus, the September 2004 
denial became final as the Veteran did not file a timely 
appeal.

Although the RO reopened the claim and has adjudicated the 
issue of entitlement to service connection on the merits in 
an April 2008 statement of the case, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) 
(2008).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  Only evidence presented since 
the last final denial on any basis will be considered in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO found that the evidence did not establish, for either 
claim, that the Veteran had a current disability or that he 
incurred any disease or injury in service.

Since the prior final decision, new evidence has been added 
to the record.  VA and private treatment records reflect 
diagnoses of subdural hygromas, Parkinsonism, and memory 
loss.  There are also diagnoses of dysphagia, dilated 
Schatzki's ring, hiatal hernia, and Zenker's diverticulum.  

The Veteran underwent an esophagogastroduodenoscopy in July 
2007.  A notation in the treatment records stated that 
Zenker's diverticulum and hiatal hernia could be caused or 
exacerbated by trauma, including an explosion.

A separate July 2007 opinion from the Veteran's neurologist 
stated that the Veteran reported significant head trauma 
during World War II (WWII).  The neurologist stated that, if 
there was confirmation of head trauma during WWII, he would 
state without reservation that this certainly may have played 
some role in the Veteran's current subdural hygroma, 
Parkinsonism, and memory loss.

Finally, the Veteran testified at a Travel Board hearing in 
January 2010.  He stated that he did not have any 
disabilities related to head injuries or throat injuries 
prior to service.  He incurred head and throat injuries when 
his ship, the USS Lexington, was bombed during battle on May 
8, 1942.  During an explosion, the Veteran was struck by an 
object in the head and throat.  He made it to the sick bay.  
After he got his breath back and had his head bandaged, he 
returned to battle stations.  His ship sank as a result of 
the attack, and he was rescued about five hours later.

The Board finds that the evidence submitted is new, as it was 
not previously considered by VA in the adjudication of the 
Veteran's claims.  Moreover, the evidence is material.  The 
Veteran's treatment records include diagnoses of current 
disabilities.  The Veteran's testimony relates the 
circumstances of his injuries in service and is presumed 
credible.  See Justus, supra.  Finally, the July 2007 
opinions suggest a possible link between the Veteran's 
current conditions and injuries sustained during service.

As the evidence submitted is both new and material, the 
Veteran's claims for service connection for residuals of a 
head injury and residuals of a throat injury are reopened.




ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a head injury is 
reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for residuals of a throat injury is 
reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional evidence is necessary in 
order to fully and fairly adjudicate the Veteran's claims.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).

The Veteran's service treatment records prior to May 1942 are 
not available.  However, as noted above, the Veteran 
testified that his ship sank during a battle on May 8, 1942.  
He also submitted a "booklet of memories" and additional 
documentation regarding the USS Lexington which also show 
that the ship sank on May 8, 1942 as a result of combat.  A 
May 17, 1942 entry in his service treatment records indicates 
the Veteran was received at a U.S. Naval base from the USS 
Lexington.  An additional entry in September 1943 notes that 
the Veteran's original health record was lost due to 
operations of war.  Resolving all doubts in the Veteran's 
favor, the Board finds that the Veteran did engage in combat, 
and therefore his statements are sufficient proof of head and 
throat injuries sustained during service.

As there is evidence of injuries during service and current 
disabilities, the Veteran should be afforded VA examinations 
to determine the etiology of his disabilities.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The July 2007 opinions noted above are not sufficient to 
establish service connection.  His treating neurologist 
stated that trauma during service "may have played some 
role" in his present condition, and the notation on the 
Veteran's esophagogastroduodenoscopy report stated that his 
conditions "could be caused or exacerbated by trauma."  The 
U.S. Court of Appeals for Veterans Claims has noted that an 
opinion that merely states a possibility is not sufficient to 
establish nexus.  See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any residuals of a head injury 
in service.  The claims file, including a 
copy of this remand, should be made 
available to the examiner for review prior 
to examination.  The examiner should 
review and specifically address the 
Veteran's January 2010 testimony regarding 
the circumstances of his injury during 
service.  All indicated tests and studies 
should be accomplished, and the examiner 
should comply with the instructions above, 
to include an opinion as to whether it is 
at least as likely as not that any current 
head injury residuals had their onset in 
or are otherwise related to service.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any residuals of a throat 
injury in service.  The claims file, 
including a copy of this remand, should be 
made available to the examiner for review 
prior to examination.  The examiner should 
review and specifically address the 
Veteran's January 2010 testimony regarding 
the circumstances of his injury during 
service.  All indicated tests and studies 
should be accomplished, and the examiner 
should comply with the instructions above, 
to include an opinion as to whether it is 
at least as likely as not that any current 
throat injury residuals had their onset in 
or are otherwise related to service.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.

4.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


